Citation Nr: 1756416	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-08 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tingling and pain of the left leg.

2.  Entitlement to service connection for restless leg syndrome of the left leg (previously claimed as tingling and pain of the left leg).

3.  Entitlement to service connection for restless leg syndrome of the right leg.

4.  Entitlement to service connection for a right foot disorder, to include restless leg syndrome and plantar fasciitis.

5.  Entitlement to service connection for a left foot disorder, to include restless leg syndrome and plantar fasciitis.


REPRESENTATION

Veteran represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from November 1983 to November 1989.

The claims come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In November 2016, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.  

This appeal was processed using the paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

All of the service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a May 1990 rating decision, the AOJ denied the Veteran's claim for service connection for tingling and pain in the left leg; he was advised of the AOJ's decision, and of his appellate rights.
2.  The Veteran did not initiate an appeal of the AOJ's decision within one year, nor was new and material evidence received within a year.

3.  Additional evidence received since the AOJ's May 1990 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for tingling and pain in the left leg, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The AOJ's May 1990 rating decision to deny service connection for tingling and pain in the left leg is final.  38 U.S.C. §§ 7105 (1988); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (1990).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for tingling and pain in the left leg.  38 U.S.C. §§ 1131, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Here, the Board is reopening the claim for service connection and then remanding the claim for further development.  Thus, no further discussion of the VCAA is required.

In the present case, the AOJ, by a decision entered in May 1990, denied the Veteran's claim for service connection for tingling and pain of the left leg on grounds that the Veteran did not have a current diagnosis attributable to these symptoms.  The AOJ notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156(b).  As a result, the AOJ's decision became final.  38 U.S.C. §§ 7105; 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103.  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

Evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In the May 1990 rating decision, service connection for tingling and pain of the left leg was denied because the Veteran did not have a current diagnosis attributable to his symptoms.  The evidence received since the time of the AOJ's May 1990 rating decision includes VA treatment records diagnosing the Veteran with restless leg syndrome of the left leg.  See VA treatment record dated January 2013.  This evidence was not before adjudicators when the Veteran's claim was last denied in May 1990, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for tingling and pain of the left leg, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.




	(CONTINUED ON NEXT PAGE)
ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for tingling and pain of the left leg is reopened.


REMAND

Once VA has provided a VA examination or medical opinion, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The record contains a September 2011 VA opinion indicating, in effect, that it is unlikely that the Veteran's current bilateral plantar fasciitis is related to service.  The Board finds, however, that the opinions are inadequate, inasmuch as no rationale was provided by the VA examiner and the examiner did not address the in-service documented left foot complaints.  Additionally, the Veteran was afforded VA examinations and medical opinions in July 2010, November 2010, and September 2011.  However, none of these VA medical opinions addressed the Veteran's current diagnosis of restless leg syndrome.  Thus, the Board finds that a new VA medical opinion - based on full review of the record and supported by stated rationale - is needed to fairly resolve the Veteran's claims.  See 38 U.S.C. 
§ 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, the AOJ last associated with the Veteran's claims file records of his VA treatment in January 2014.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Accordingly, the case is REMANDED for the following actions:

1.  The file contains VA treatment records through January 2014.  Obtain up-to-date VA treatment records from that date.  

2.  After the foregoing development has been completed to the extent possible, obtain a VA medical opinion regarding the Veteran's currently diagnosed restless leg syndrome of the bilateral legs and feet and his currently diagnosed plantar fasciitis of both feet.  The entire claims file, to include a complete copy of the REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the Veteran's electronic (Virtual VA) file), must be made available to the examiner and the report of examination should include discussion of the Veteran's documented history and assertions.  

The examiner should address the following medical questions:

(a)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the plantar fasciitis of the left foot is the result of a disease or injury incurred in or aggravated by the Veteran's active military service, to include his use of military boots while standing for long periods?  In forming the medical opinion, the examiner should address the documented in-service complaints, to include the March 1988 diagnosis of pes planus, the March 1988 and December 1988 complaints of left foot and toes tingling, and the February 1989 exit examination documenting a pinch of the left foot.

(b)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the plantar fasciitis of the right foot is the result of a disease or injury incurred in or aggravated by the Veteran's active military service, to include his use of military boots while standing for long periods?  

(c)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the restless leg syndrome of the left foot is the result of a disease or injury incurred in or aggravated by the Veteran's active military service, to include his use of military boots while standing for long periods?  In forming the medical opinion, the examiner should address the documented in-service complaints, to include the March 1988 and December 1988 complaints of left foot and toes tingling, and the February 1989 exit examination documenting a pinch of the left foot.

(d)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the restless leg syndrome of the right foot is the result of a disease or injury incurred in or aggravated by the Veteran's active military service, to include his use of military boots while standing for long periods?  

(e)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the restless leg syndrome of the left leg is the result of a disease or injury incurred in or aggravated by the Veteran's active military service, to include his use of military boots while standing for long periods?  In forming the medical opinion, the examiner should address the documented in-service complaints, to include the March 1988, August 1888, and December 1988 complaints of tingling and pain in his left leg, and the February 1989 exit Report of Medical History documenting cramps in the legs.

(f)  Whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the restless leg syndrome of the right leg is the result of a disease or injury incurred in or aggravated by the Veteran's active military service, to include his use of military boots while standing for long periods?  In forming the medical opinion, the examiner should address the documented in-service complaints, to include the February 1989 exit Report of Medical History documenting cramps in the legs. 

The examiner should set forth all examination findings, along with complete rationale for the conclusions reached.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


